Case 2:19-cv-03806-DRH-SIL Document 25 Filed 01/13/21 Page 1 of 2 PageID #: 245




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
MALIBU MEDIA, LLC,
                                                             ORDER ADOPTING REPORT
                                   Plaintiff,                AND RECOMMENDATION
        -against-                                            19-cv-3806 (DRH)(SIL)

JOHN DOE, subscriber assigned IP
Address 24.146.165.33 ,

                                    Defendant.
--------------------------------------------------------X

       Presently before the Court is the Amended Report and Recommendation of

Magistrate Judge Steven I. Locke, dated December 2, 2020, recommending that

Malibu Media’s motion for default judgment be granted and that Malibu Media be

awarded: (1) $6,000.00 in statutory damages; (2) an injunction prohibiting

Defendant from further infringement and ordering him to destroy all copies of the

Films; (3) $665.25 in fees and costs; and (4) post-judgment interest pursuant to 28

U.S.C. § 1961(a). More than fourteen (14) days have passed since service of the

Report and Recommendation and no objections have been filed.

       Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the

Report and Recommendation for clear error, and finding none, now concurs in both its

reasoning and its result. Accordingly, the Court adopts the December 2, 2020 Amended

Report and Recommendation of Judge Locke as if set forth herein. Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for default judgment is

granted and plaintiff is awarded $6,000.00 in statutory damages and $665.25 in fees

and costs plus post-judgment interest thereon pursuant to 28 U.S.C. § 1961(a). and

                                                 Page 1 of 2
Case 2:19-cv-03806-DRH-SIL Document 25 Filed 01/13/21 Page 2 of 2 PageID #: 246




        IS IT FURTHER ORDERED that Defendant is hereby permanently

enjoined from directly, contributorily or indirectly infringing Plaintiff’s rights under

federal or state law in the films identified at DE 1-1 (a copy of which is attached

hereto), including, without limitation, by using the internet, BitTorrent or any other

online media distribution system to reproduce (e.g., download) or distribute the

Works, or to make the Works available for distribution to the public, except

pursuant to a lawful license or with the express authority of Plaintiff; and

        IS IT FURTHER ORDERED that Defendant is hereby ordered to destroy all

copies of the films identified at DE 1-1 that the Defendant has downloaded onto

any computer hard drive or server without Plaintiff’s authorization, and shall

destroy all copies of the films identified at DE 1-1 transferred onto any physical

medium or device in Defendant’s possession, custody, or control;

        IT IS FURTHER ORDERED that the caption of the case be amended to

reflect the true name of the defendant, to wit Dainius Burkauskas, in lieu and

instead of JOHN DOE, subscriber assigned IP Address 24.146.165.33.

        The Clerk of Court is directed to enter judgment accordingly and to close this

case.

Dated: Central Islip, New York            s/ Denis R. Hurley
       January 13, 2021                  Denis R. Hurley
                                         United States District Judge




                                       Page 2 of 2
